                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR18-0015-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    JERMAINE HICKLES,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to move the
18   noting date (Dkt. No. 63). The motion is GRANTED. The Clerk is DIRECTED to re-note Shavel
19   Pope’s motion to intervene and unseal (Dkt. No. 62) to June 25, 2019.
20          DATED this 28th day of May 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     CR18-0015-JCC
     PAGE - 1
